UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 28, 2009 CHINA SUN GROUP HIGH-TECH CO. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 333-118259 (Commission File Number) 54-2142880 (IRS Employer Identification No.) 1 Hutan Street, Zhongshan District, Dalian, People’s Republic of China (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (86) 411- 8289-7752 Copies to: Benjamin Tan, Esq.
